DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is filed as a Continuation of 15/086,073. However, this application repeats a substantial portion of prior Application No. 15/086,073, filed 03/31/2016, and adds disclosure not presented in the prior application (i.e The sensor driving circuit is configured to modulate a plurality of second voltage signals on a second signal. One or more sensor pads of the touch panel are driven according to the modulated second signal during the sensing period). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Appropriate correction is required.
Therefore, the claimed subject that is not common with the disclosure of 15/086,073 will not receive the priority benefit of 15/086,073.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1, recites the limitation “…wherein the modulation channels coupled to the non-active sensor pads are controlled to sequentially transmit the third voltage signals to the touch panel, and wherein the modulation channels coupled to the active sensor pads…” However, there is no recitation of modulation channels of the plurality of modulation channels being coupled to the non-active sensor pads  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation “where the modulated second signal is a common mode signal” is not described in the specification as filed. The specification describes “the driving circuit 830 modulates a plurality of voltage signals VML, VMM and VMH on a first driving signal VGH, a20 second driving signal VGL, and a third driving signal VCOM during a sensing period” (see para.0038 of instant specification). Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 3, 4,5, 7, 8, 9, 12, 13,14,15,16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 + 15, 2, 12, 3,11,16, 18+27, 19, 24,28,30,33,37-38 of U.S. Patent No. 10,809,855. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 & 15 of US Patent ‘855 discloses the limitations of Claim 1 of instant application ‘375. 
US Patent ‘855 does not expressly disclose a sensor driving circuit, configured to modulate a plurality of second voltage signals on a second signal, wherein one or more sensor pads of the touch panel are 10driven according to the modulated second signal during the sensing period. 
However, US Patent ‘375 discloses where a signal generating circuit is configured to modulate a plurality voltage signals on a first driving signal and a second driving signal; and where a sensor driving circuit, configured to modulate the voltage signals on a third driving signal, wherein one or more sensor pads of the touch panel are driven according to the modulated third driving signal during the sensing period.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US patent ‘855 by configuring the sensor driving circuit to modulate voltage signals on a second driving signal, and driving the one or more sensor pads according to the modulated second deriving signal during the sensing period, because in doing so would not have changed the operation of the device, yielding predictable results.


Instant Application: 17/000,375

1. A driving circuit configured to drive a display panel having a touch panel, and the driving circuit comprising: 

a signal generating circuit, configured to modulate a plurality of first voltage 5signals on a plurality of different first signals and provide the modulated first signals to a gate control circuit on the display panel, 

wherein a plurality of gate lines of the display panel are driven according to the modulated first signals during a sensing period; and 

a sensor driving circuit, configured to modulate a plurality of second voltage signals on a second signal, 

wherein one or more sensor pads of the touch panel are 10driven according to the modulated second signal during the sensing period, 

wherein the sensor pads comprise a plurality of active sensor pads and a plurality of non-active sensor pads during the sensing period, and 

the sensor driving circuit is further configured to modulate a plurality of third voltage signals on a third signal and provide the modulated third signal to the non-active sensor pads during the sensing 15period, 

wherein the sensor driving circuit comprises: 
a plurality of modulation channels, wherein the modulation channels coupled to the non-active sensor pads are controlled to sequentially transmit the third voltage signals to the touch panel, and 

wherein the modulation channels coupled to the active sensor pads are controlled 20to transmit sensing signals to a determination circuit.
US Patent: 10,809,855

1. A driving circuit configured to drive a display panel having a touch panel, and the driving circuit comprising: 

a signal generating circuit, configured to modulate a plurality of voltage signals on a first driving signal and a second driving signal, 

wherein a plurality of gate lines of the display panel are driven according to the modulated first driving signal and the modulated second driving signal during a sensing period; and 

a sensor driving circuit, configured to modulate the voltage signals on a third driving signal, 

wherein one or more sensor pads of the touch panel are driven according to the modulated third driving signal during the sensing period, 

wherein the sensor pads are grouped into active sensor pads and non-active sensor pads during the sensing period, and 

the voltage signals are sequentially transmitted to the non-active sensor pads such that the voltage signals are modulated on the third driving signal according to a plurality of first control signals, 

wherein the sensor driving circuit comprises: a signal modulation circuit, coupled to the active and non-active sensor pads, 

wherein the signal modulation circuit comprises: a plurality of third modulation channels, coupled to the active and non-active sensor pads, receiving the voltage signals, and modulating the voltage signals on the third driving signal, 

wherein the third modulation channels coupled to the non-active sensor pads are controlled to sequentially transmit the voltage signals to the touch panel by the first control signals, and 


15. The driving circuit according to claim 1, wherein the signal generating circuit is configured to provide the modulated first driving signal and the modulated second driving signal to a gate control circuit.


Allowable Subject Matter
Claims 1, 7, 12 would be allowable if rewritten or amended to overcome the double patenting rejection and the rejection(s) under double 35 U.S.C. 112(a), and objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim 1 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a driving circuit comprising “wherein the sensor pads comprise a plurality of active sensor pads and a plurality of non-active sensor pads during the sensing period, and the sensor driving circuit is further configured to modulate a plurality of third voltage signals on a third signal and provide the modulated third signal to the non-active sensor pads during the sensing 15period, wherein the sensor driving circuit comprises: a plurality of modulation channels, wherein the modulation channels coupled to the non-active sensor pads are controlled to sequentially transmit the third voltage signals to the touch panel, and wherein the modulation channels coupled to the active sensor pads are controlled 20to transmit sensing signals to a determination circuit” along with the other limitations in the claim.
Independent Claim 7 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a method comprising wherein the sensor pads comprise a plurality of active sensor pads and a plurality of non-active sensor pads during the sensing period; modulating a plurality of third voltage signals on a third signal and providing the -18-File: 59136usf-OC modulated third signal to the non-active sensor pads during the sensing period; driving the gate lines according to the modulated first signals and driving the sensor pads according to the modulated second driving signal during the sensing period; causing a plurality of first modulation channels coupled to the non-active sensor 5pads to sequentially transmit the third voltage signals to the touch panel; and causing a plurality of second modulation channels coupled to the active sensor pads to transmit sensing signals to a determination, along with the other limitations in the claim.
Independent Claim 12 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a method comprising wherein a plurality of gate lines of the display panel are driven according to the modulated first signals during a sensing period; modulate a plurality of second voltage signals on a second signal, wherein the sensor pads of the touch panel are driven according to the modulated second signal during the sensing period; 10modulate a plurality of third voltage signals on a third signal and provide the modulated third signal to the non-active sensor pads during the sensing period; cause a plurality of first modulation channels coupled to the non-active sensor pads to sequentially transmit the third voltage signals to the touch panel; and cause a plurality of second modulation channels coupled to the active sensor 15pads to transmit sensing signals to a determination circuit, along with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTo-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627